

GUARANTOR SECURITY AGREEMENT
 
THIS SECURITY AGREEMENT (this “Security Agreement”) is made as of November 14,
2008, by and between PATIENT PAYMENT SOLUTIONS, INC., a Florida corporation
(“Debtor”), and DEBT OPPORTUNITY FUND, LLLP, a limited liability limited
partnership organized under the laws of the State of Florida (the “Lender”).
 
RECITALS
 
A. Guarantor is either a direct or an indirect wholly-owned subsidiary of
MDwerks, Inc., a Delaware corporation (“MDwerks”).
 
B.  Pursuant to a Loan and Securities Purchase Agreement of even date herewith
by and between Lender, MDwerks, and Xeni Financial Services, Corp. (together
with MDwerks, the “Borrowers”), a Florida corporation (as amended or modified
from time to time, the “Loan Agreement”), the Borrowers borrowed up to
$10,300,000 from Lender (the “Loan”) evidenced by the issuance of a Senior
Secured Promissory Note in the form attached thereto (the “Note”).


C. Guarantor executed and delivered a guaranty to Lender as provided in the Loan
Agreement (the “Guaranty”).
 
D. It is a condition precedent to the Loan that Debtor execute and deliver to
Lender a security agreement in the form hereof to secure it obligations,
covenants and agreements contained in the Guaranty. This is the Guarantor
Security Agreement referred to in the Loan Agreement.
 
AGREEMENTS
 
In consideration of the Recitals and for other good and valuable consideration,
the receipt and sufficiency of which are hereby acknowledged, Debtor hereby
agrees with Lender as follows:
 
ARTICLE I
DEFINITIONS
 
Capitalized terms used herein but not defined herein shall have the respective
meanings given to them in the Loan Agreement. Terms not otherwise defined herein
and defined in the UCC shall have, unless the context otherwise requires, the
meanings set forth in the UCC as in effect on the date hereof (except that the
term “document” shall only have the meaning set forth in the UCC for purposes of
clause (d) of the definition of Collateral). When used in this Security
Agreement, the following terms shall have the following meanings:
 
Accounts. “Accounts” shall mean all accounts, including without limitation all
rights to payment for goods sold or services rendered that are not evidenced by
instruments or chattel paper, whether or not earned by performance, and any
associated rights thereto.
 
Collateral. “Collateral” shall mean all personal properties and assets of
Debtor, wherever located, whether tangible or intangible, and whether now owned
or hereafter acquired or arising, including without limitation:
 
(a) all Inventory and documents relating to Inventory;
 
(b) all Accounts and documents relating to Accounts;
 
 
 

--------------------------------------------------------------------------------

 
 
(c) all equipment, fixtures and other goods, including without limitation
machinery, furniture and trade fixtures;
 
(d) all general intangibles (including without limitation payment intangibles,
software, customer lists, sales records and other business records, contract
rights, causes of action, and licenses, permits, franchises, patents,
copyrights, trademarks, and goodwill of the business in which the trademark is
used, trade names, or rights to any of the foregoing), promissory notes,
contract rights, chattel paper, documents, letter-of-credit rights and
instruments;
 
(e) (i) all deposit accounts and (ii) all cash and cash equivalents deposited
with or delivered to Lender from time to time and pledged as additional security
for the Obligations;
 
(f) all investment property;
 
(g) all commercial tort claims; and
 
(h) all additions and accessions to, all spare and repair parts, special tools,
equipment and replacements for, and all supporting obligations, proceeds and
products of, any and all of the foregoing assets described in Sections (a)
through (g), inclusive, above.
 
Event of Default. “Event of Default” shall have the meaning specified in the
Loan Agreement.
 
Inventory. “Inventory” shall mean all inventory, including without limitation
all goods held for sale, lease or demonstration or to be furnished under
contracts of service, goods leased to others, trade-ins and repossessions, raw
materials, work in process and materials used or consumed in Debtor’s business,
including, without limitation, goods in transit, wheresoever located, whether
now owned or hereafter acquired by Debtor, and shall include such property the
sale or other disposition of which has given rise to Accounts and which has been
returned to or repossessed or stopped in transit by Debtor.
  
Obligations. “Obligations” shall mean all debts, liabilities, obligations,
covenants and agreements of Debtor arising from or contained in the Guaranty.
 
Person. “Person” shall mean and include an individual, partnership, corporation,
trust, unincorporated association and any unit, department or agency of
government.
 
Security Agreement. “Security Agreement” shall mean this Guarantor Security
Agreement, together with the schedules attached hereto, as the same may be
amended, supplemented or otherwise modified from time to time in accordance with
the terms hereof.
 
Security Interest. “Security Interest” shall mean the security interest of
Lender in the Collateral granted by Debtor pursuant to this Security Agreement.
 
UCC. “UCC” shall mean the Uniform Commercial Code as adopted in the State of New
York and in effect from time to time.
 
ARTICLE II
THE SECURITY INTEREST; REPRESENTATIONS AND WARRANTIES
 
2.1  The Security Interest. To secure the full and complete payment and
performance when due (whether at stated maturity, by acceleration, or otherwise)
of each of the Obligations, Debtor hereby grants to Lender a security interest
in all of Debtor’s right, title and interest in and to the Collateral.
 
 
- 2 -

--------------------------------------------------------------------------------

 
 
2.2 Representations and Warranties. Debtor hereby represents and warrants to
Lender that:
 
(a) The records of Debtor with respect to the Collateral are presently located
only at the address(es) listed on Schedule 1 attached to this Security
Agreement.
 
(b) The Collateral is presently located only at the location(s) listed on
Schedule 1 attached to this Security Agreement.
 
(c) The chief executive office and chief place(s) of business of Debtor are
presently located at the address(es) listed on Schedule 1 to this Security
Agreement.
 
(d) Debtor is a Florida corporation and its exact legal name is set forth in the
definition of “Debtor” in the introductory paragraph of this Security Agreement.
The organization identification number of Debtor is listed on Schedule 1 to this
Security Agreement.
 
(e) All of Debtor’s present patents and trademarks, if any, including those that
have been registered with, or for which an application for registration has been
filed in, the United States Patent and Trademark Office are listed on Schedule 2
attached to this Security Agreement. All of Debtor’s present copyrights
registered with, or for which an application for registration has been filed in,
the United States Copyright Office or any similar office or agency of any state
or any other country are listed on Schedule 2 attached to this Security
Agreement.
 
(f) Debtor has good title to, or valid leasehold interest in, all of the
Collateral, and there are no Liens on any of the Collateral except Permitted
Liens.
 
2.3 Authorization to File Financing Statements. Debtor hereby irrevocably
authorizes Lender at any time and from time to time to file in any UCC
jurisdiction any initial financing statements and amendments thereto that (a)
indicate the Collateral (i) as all assets of Debtor or words of similar effect,
regardless of whether any particular asset comprised in the Collateral falls
within the scope of Article 9 of the UCC or such other jurisdiction, or (ii) as
being of an equal or lesser scope or with greater detail, and (b) contain any
other information required by part 5 of Article 9 of the UCC for the sufficiency
of filing office acceptance of any financing statement or amendment, including
whether Debtor is an organization, the type of organization and any state or
federal organization identification number issued to Debtor. Debtor agrees to
furnish any such information to Lender promptly upon written request.
 
ARTICLE III 
AGREEMENTS OF DEBTOR
 
From and after the date of this Security Agreement, and until all of the
Obligations are paid in full, Debtor shall:
 
3.1 Sale of Collateral.  Not sell, lease, transfer or otherwise dispose of
Collateral or any interest therein, except as provided for in the Loan Agreement
and for sales of Inventory in the ordinary course of business.
 
3.2  Maintenance of Security Interest.  
 
(a) At the expense of Debtor, defend the Security Interest against any and all
claims of any Person adverse to Lender (but only to the extent the claim of such
Person is subordinate or junior to the Security Interest of Lender) and take
such action and execute such financing statements and other documents as Lender
may from time to time reasonably request in writing to maintain the perfected
status of the Security Interest. Debtor shall not further encumber or grant a
security interest in any of the Collateral except as provided for in the Loan
Agreement.
 
 
- 3 -

--------------------------------------------------------------------------------

 
 
(b) Debtor further agrees to take any other commercially reasonable action
reasonably requested in writing by Lender if necessary to ensure the attachment,
perfection and priority of, and the ability of Lender to enforce its security
interest in any and all of the Collateral including, without limitation, (i)
executing, delivering and, where appropriate, filing financing statements and
amendments relating thereto under the UCC, to the extent, if any, that Debtor’s
signature thereon is required therefor, (ii) complying with any provision of any
statute, regulation or treaty of the United States as to any Collateral if
compliance with such provision is a condition to attachment, perfection or
priority of, or ability of Lender to enforce, its security interest in such
Collateral, (iii) taking all actions required by any earlier versions of the UCC
(to the extent applicable) or by other law, as applicable in any relevant UCC
jurisdiction, or by other law as applicable in any foreign jurisdiction, (iv)
obtaining waivers from landlords where any material portion of the tangible
Collateral is located in form and substance reasonably satisfactory to Lender,
and (v) executing such documents and cooperating with the Lender and any
third-party to allow Lender to obtain control of any Collateral consisting of
deposit accounts or investment property.
 
3.3 Locations. Give Lender at least thirty (30) days prior written notice of
Debtor’s intention to relocate any of the Collateral (other than Inventory in
transit) or any of the records relating to the Collateral from the locations
listed on Schedule 1 attached to this Security Agreement, in which event
Schedule 1 shall be deemed amended to include the new location. Any additional
filings or refilings requested in writing by Lender as a result of any such
relocation in order to maintain the Security Interest in such Collateral shall
be at Debtor’s expense.
 
3.4 Insurance. Maintain insurance (including, without limitation, commercial
general liability and property insurance) with respect to the Collateral
consisting of tangible personal property in such amounts, against such risks, in
such form and with responsible and reputable insurance companies or associations
as is required by any governmental authority having jurisdiction with respect
thereto or as is carried generally in accordance with sound business practice by
companies in similar businesses similarly situated. If requested in writing by
Lender, and if the existing third-party loss payee agrees to relinquish its
position as loss payee, Debtor will obtain lender’s loss payable endorsements on
applicable insurance policies in favor of Lender and will provide to Lender
certificates of such insurance or copies thereof. If such request is made, and
if the existing third-party loss payee agrees to relinquish its position as loss
payee, Debtor shall use commercially reasonable efforts to cause each insurer to
agree, by endorsement on the policy or policies or certificates of insurance
issued by it or by independent instrument furnished to Lender, that such insurer
will give thirty (30) days written notice to Lender before such policy will be
altered or canceled. No settlement of any insurance claim shall be made without
Lender’s prior consent, which consent will not be unreasonably withheld,
conditioned or delayed. In the event of any insured loss, Debtor shall promptly
notify Lender thereof in writing, and, after an Event of Default shall have
occurred and be continuing, Debtor hereby authorizes and directs any insurer
concerned to make payment of such loss directly to Lender as its interest may
appear. Lender is authorized, in the name and on behalf of Debtor, to make proof
of loss and to adjust, compromise and collect, in such manner and amounts as it
reasonably shall determine, all claims under all policies; and Debtor agrees to
sign, on written demand of Lender, all receipts, vouchers, releases and other
instruments which may be necessary in aid of this authorization. After an Event
of Default shall have occurred and be continuing, the proceeds of any insurance
from loss, theft, or damage to the Collateral shall be held in a segregated
account established by Lender and disbursed and applied at the discretion of
Lender, either in reduction of the Obligations or applied toward the repair,
restoration or replacement of the Collateral.
 
 
- 4 -

--------------------------------------------------------------------------------

 
 
3.5 Name; Legal Status. (a) Without providing at least 30 days prior written
notice to Lender, Debtor will not change its name, its place of business or, if
more than one, chief executive office, or its mailing address or organizational
identification number if it has one, (b) if Debtor does not have an
organizational identification number and later obtains one, Debtor shall
forthwith notify Lender of such organizational identification number, and (c)
Debtor will not change its type of organization or jurisdiction of organization.
 
ARTICLE IV 
RIGHTS AND REMEDIES
 
4.1 Right to Cure. In case of failure by Debtor after receipt of written notice
from Lender to procure or maintain insurance, or to pay any fees, assessments,
charges or taxes (subject to Debtor’s right to contest in good faith, such
assessments, charges or taxes) arising with respect to the Collateral, Lender
shall have the right, but shall not be obligated, to effect such insurance or
pay such fees, assessments, charges or taxes, as the case may be, and, in that
event, the cost thereof shall be payable by Debtor to Lender immediately upon
demand, together with interest at an annual rate of 8% from the date of
disbursement by Lender to the date of payment by Debtor. If Lender effects any
insurance on behalf of Debtor, Debtor thereafter may cancel such insurance so
effected after providing Lender with evidence that Debtor or another secured
party having cure rights similar to those set forth in this Section 4.1 has
obtained insurance as required by this Security Agreement..
 
4.2 Rights of Parties. Upon the occurrence and during the continuance of an
Event of Default, in addition to all the rights and remedies provided in the
Transaction Documents or in Article 9 of the UCC and any other applicable law,
Lender may (but is under no obligation so to do):
 
(a) require Debtor to assemble the Collateral at a place designated by Lender,
which is reasonably convenient to the parties; and
 
(b) take possession of all Collateral and of Debtor’s records pertaining to all
Collateral that are necessary to properly administer and control the Collateral
or the handling and collection of Collateral, and sell, lease or otherwise
dispose of the Collateral in a commercially reasonable manner in whole or in
part, at public or private sale, on or off the premises of Debtor; and
 
(c) collect any and all money due or to become due and enforce in Debtor’s name
all rights with respect to the Collateral; and
 
(d) settle, adjust or compromise any dispute with respect to any Account; and
 
(e)  receive and open mail addressed to Debtor; and
 
(f)  on behalf of Debtor, endorse checks, notes, drafts, money orders,
instruments or other evidences of payment.
 
4.3 Power of Attorney. Upon the occurrence and during the continuance of an
Event of Default, Debtor does hereby constitute and appoint Lender as Debtor’s
true and lawful attorney with full power of substitution for Debtor in Debtor’s
name, place and stead for the purposes of performing any obligation of Debtor
under this Security Agreement and taking any action and executing any instrument
which Lender may deem necessary to perform any obligation of Debtor under this
Security Agreement, which appointment is irrevocable and coupled with an
interest, and shall not terminate until the Obligations are paid in full.
 
 
- 5 -

--------------------------------------------------------------------------------

 
 
4.4 Right to Collect Accounts. Upon the occurrence and during the continuance of
an Event of Default, and without limiting Debtor’s obligations under the
Transaction Documents: (a) Debtor authorizes Lender to notify any and all
debtors on the Accounts to make payment directly to Lender (or to such place as
Lender may direct); (b) Debtor agrees, on written notice from Lender, to deliver
to Lender promptly after receipt thereof, in the form in which received
(together with all necessary endorsements), all payments received by Debtor on
account of any Account; and (c) Lender may, at its option, apply all such
payments against the Obligations or remit all or part of such payments to
Debtor.
 
4.5 Reasonable Notice. Written notice, when required by law, sent in accordance
with the provisions of Section 12.6 of the Loan Agreement and given at least ten
(10) business days (counting the day of sending) before the date of a proposed
disposition of the Collateral shall be reasonable notice.
 
4.6 Limitation on Duties Regarding Collateral.  The sole duty of Lender with
respect to the custody, safekeeping and physical preservation of the Collateral
in its possession, under Section 9-207 of the UCC or otherwise, shall be to deal
with it in the same manner as Lender deals with similar property for its own
account. Neither Lender nor any of its directors, officers, employees or agents,
shall be liable for failure to demand, collect or realize upon any of the
Collateral or for any delay in doing so or shall be under any obligation to sell
or otherwise dispose of any Collateral upon the request of Debtor or otherwise.
 
4.7 Lock Box; Collateral Account. This Section 4.7 shall be effective only upon
the occurrence and during the continuance of an Event of Default. If Lender so
requests in writing, Debtor will direct each of its debtors on the Accounts to
make payments due under the relevant Account or chattel paper directly to a
special lock box to be under the control of Lender. Debtor hereby authorizes and
directs Lender to deposit into a special collateral account to be established
and maintained by Lender all checks, drafts and cash payments received in said
lock box. All deposits in said collateral account shall constitute proceeds of
Collateral and shall not constitute payment of any Obligation until so applied.
At its option, Lender may, at any time, apply finally collected funds on deposit
in said collateral account to the payment of the Obligations, in the order of
application set forth in Section 4.8, or permit Debtor to withdraw all or any
part of the balance on deposit in said collateral account. If a collateral
account is so established, Debtor agrees that it will promptly deliver to
Lender, for deposit into said collateral account, all payments on Accounts and
chattel paper received by it. All such payments shall be delivered to Lender in
the form received (except for Debtor’s endorsement where necessary). Until so
deposited, all payments on Accounts and chattel paper received by Debtor shall
be held in trust by Debtor for and as the property of Lender and shall not be
commingled with any funds or property of Debtor.
 
4.8 Application of Proceeds. Lender shall apply the proceeds resulting from any
sale or disposition of the Collateral in the following order:
 
(a) to the reasonable costs of any sale or other disposition;
 
(b) to the reasonable expenses incurred by Lender in connection with any sale or
other disposition, including attorneys’ fees;
 
(c) to the payment of the Obligations then due and owing in any order selected
by Lender in a commercially reasonable manner; and
 
(d) to Debtor.
 
4.9 Other Remedies. No remedy herein conferred upon Lender is intended to be
exclusive of any other remedy, and each and every such remedy shall be
cumulative and shall be in addition to every other remedy given under this
Security Agreement and the Transaction Documents now or hereafter existing at
law or in equity or by statute or otherwise. No failure or delay on the part of
Lender in exercising any right or remedy hereunder shall operate as a waiver
thereof nor shall any single or partial exercise of any right hereunder preclude
other or further exercise thereof or the exercise of any other right or remedy.
 
 
- 6 -

--------------------------------------------------------------------------------

 
 
ARTICLE V
MISCELLANEOUS


5.1 Expenses and Attorneys’ Fees. Debtor shall pay all reasonable fees and
expenses incurred by Lender, including the reasonable fees of counsel, in
connection with the preparation, administration and amendment of this Security
Agreement and the protection, administration and enforcement of the rights of
Lender under this Security Agreement or with respect to the Collateral,
including without limitation the protection and enforcement of such rights in
any bankruptcy.
 
5.2 Setoff. Debtor agrees that, upon the occurrence and during the continuance
of an Event of Default, Lender shall have all rights of setoff and bankers’ lien
provided by applicable law.
 
5.3 Assignability; Successors. Debtor’s rights and liabilities under this
Security Agreement are not assignable or delegable, in whole or in part, without
the prior written consent of Lender. The provisions of this Security Agreement
shall inure to the benefit of and be binding upon the successors and assigns of
the parties.
 
5.4 Survival. All agreements, representations and warranties made in this
Security Agreement or in any document delivered pursuant to this Security
Agreement shall survive the execution and delivery of this Security Agreement,
and the delivery of any such document.
 
5.5 Governing Law. This Security Agreement shall be governed by, and construed
and interpreted in accordance with, the laws of the State of New York applicable
to contracts made and wholly performed within such state.
 
5.6 Execution; Headings. This Security Agreement may be executed in two or more
counterparts, all of which when taken together shall be considered one and the
same agreement and shall become effective when counterparts have been signed by
each party and delivered to the other party, it being understood that both
parties need not sign the same counterpart. In the event that any signature is
delivered by facsimile transmission, such signature shall create a valid and
binding obligation of the party executing (or on whose behalf such signature is
executed) with the same force and effect as if such facsimile signature page
were an original thereof. The article and section headings in this Security
Agreement are inserted for convenience of reference only and shall not
constitute a part hereof.
 
5.7  Notices. All notices, requests and demands to or upon Lender or Debtor (to
be delivered care of Borrowers) shall be delivered in the manner set forth in
Section 12.6 of the Loan Agreement.
 
5.8 Amendment. No amendment of this Security Agreement shall be effective unless
in writing and signed by Debtor and Lender.
 
5.9 Severability. Any provision of this Security Agreement which is prohibited
or unenforceable in any jurisdiction shall, as to such jurisdiction, be
ineffective to the extent of such prohibition or unenforceability without
invalidating the remaining provisions of this Security Agreement in such
jurisdiction or affecting the validity or enforceability of any provision in any
other jurisdiction.
 
 
- 7 -

--------------------------------------------------------------------------------

 
 
5.10 WAIVER OF RIGHT TO JURY TRIAL. EACH OF THE PARTIES HERETO IRREVOCABLY
WAIVES, TO THE FULLEST EXTENT PERMITTED BY LAW, ANY RIGHT TO TRIAL BY JURY IN
ANY LEGAL PROCEEDING ARISING OUT OF ANY CONTROVERSY THAT MAY ARISE UNDER THIS
SECURITY AGREEMENT.
 
5.11  Submission to Jurisdiction.
 
(a) EACH OF THE PARTIES TO THIS SECURITY AGREEMENT HEREBY IRREVOCABLY AND
UNCONDITIONALLY SUBMITS TO THE EXCLUSIVE JURISDICTION OF THE STATE AND FEDERAL
COURTS LOCATED THE STATE AND COUNTY OF NEW YORK FOR PURPOSES OF ALL LEGAL
PROCEEDINGS ARISING OUT OF OR RELATING TO THIS SECURITY AGREEMENT. EACH OF THE
PARTIES TO THIS SECURITY AGREEMENT IRREVOCABLY WAIVES, TO THE FULLEST EXTENT
PERMITTED BY LAW, ANY OBJECTION THAT SUCH PARTY MAY NOW OR HEREAFTER HAVE TO THE
LAYING OF THE VENUE OF ANY SUCH PROCEEDING BROUGHT IN ANY SUCH COURTS AND ANY
CLAIM THAT ANY SUCH PROCEEDING BROUGHT IN ANY SUCH COURTS HAS BEEN BROUGHT IN AN
INCONVENIENT FORUM.
 
(b) EACH OF THE PARTIES TO THIS SECURITY AGREEMENT HEREBY CONSENTS TO SERVICE OF
PROCESS BY NOTICE IN THE MANNER SPECIFIED IN SECTION 12.6 OF THE LOAN AGREEMENT
AND IRREVOCABLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY LAW, ANY OBJECTION
SUCH PARTY MAY NOW OR HEREAFTER HAVE TO SERVICE OF PROCESS IN SUCH MANNER.
DEBTOR AGREES THAT SERVICE OF PROCESS MAY BE DELIVERED CARE OF BORROWERS.
 
[Signature Page Follows]
 
 
- 8 -

--------------------------------------------------------------------------------

 


IN WITNESS WHEREOF, this Guarantor Security Agreement has been executed as of
the day and year first above written.
 
 
PATIENT PAYMENT SOLUTIONS, INC.
   
 
By:  
 /s/ Howard B. Katz
 
 
Name:  
Howard B. Katz
 
 
Title:  
Chief Executive Officer



 
DEBT OPPORTUNITY FUND, LLLP,
a Florida limited liability limited partnership
 
By: Total Capital Management, LLC,
a Florida limited liability company,
as its General Partner
 
 
By:  
/s/ Sean Lyons 
 
 
Name:  
Sean Lyons
 
 
Title:  
Manager



 
- 9 -

--------------------------------------------------------------------------------

 